Concurring Opinion by
Judge Barry :
I agree that the excellent opinion of Judge MacPhail states the law as the courts have interpreted it. I must point out, for possible legislative consideration, my belief that the law is unfair. The PUC has the power to allocate the costs of highway-rail crossings, not on the basis of ownership of the facilities, but on its own judgment of benefits to any affected party. It would be difficult in most cases for a municipality in which the improvement takes place (in this *129case the City of Philadelphia) to deny a benefit to its citizens. I believe the result is unfair .to the citizens of that municipality who have not contracted for the improvement nor had any input into the means or policy involved.